Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J.), rendered November 18, 2009, convicting him of attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that he was deprived of his right to be present at a Sandoval hearing (see People v Dokes, 79 NY2d 656 [1992]; see generally People v Sandoval, 34 NY2d 371 [1974]), but he forfeited that claim by pleading guilty (see People v Henderson, 233 AD2d 253, 254 [1996]; cf. People v Dunbar, 240 AD2d 275, 275 [1997]). Likewise, the defendant forfeited his claim that his attorney rendered ineffective assistance of counsel at the Sandoval hearing, inasmuch as that claim “does not directly involve the plea and sentence negotiation” (People v Bennett, 115 AD3d 973, 973 [2014]; see People v Ross, 113 AD3d 877, 878 [2014]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
Skelos, J.E, Balkin, Hall and Maltese, JJ., concur.